Filed 3/26/14 by Clerk of Supreme Court



IN THE SUPREME COURT

STATE OF NORTH DAKOTA









2014 ND 54









In the Matter of the Vacancy in Judgeship No. 4 

in the North Central Judicial District









No. 20140065









Per curiam.



[¶1]	On February 12, 2014, Governor Jack Dalrymple notified this Court of the retirement of the Honorable William W. McLees as Judge of the District Court, North Central Judicial District, effective June 30, 2014.  Under N.D.C.C. § 27-05-02.1 a vacancy in the office of district judge will be created upon Judge McLees’ retirement.

[¶2]	Under Section 27-05-02.1, N.D.C.C., this Court is required to review vacancies that occur and determine, within 90 days of receiving notice of a vacancy, whether the office is necessary for effective judicial administration.  This Court may, consistent with that determination, order the vacancy filled, order the vacant office transferred to another judicial district in which an additional judge is necessary, or abolish the vacant judicial office, with or without a transfer.

[¶3]	Under N.D. Sup. Ct. Admin. R. 7.2, notice of a written consultation with attorneys and judges and other interested persons in the North Central Judicial District was posted February 12, 2014, on the website of the Supreme Court.  Notice was also electronically provided to all presiding judges of the state.  Written comments on the vacancy were permitted through March 14, 2014.  This procedure is sufficient for purposes of the consultation required under Section 27-05-02.1, N.D.C.C.

[¶4]	A Report containing population and caseload trends, and other criteria identified in N.D. Sup. Ct. Admin. R. 7.2, Section 4 was filed March 14, 2014, by the North Central Judicial District.

[¶5]	The Court received one comment supporting the retention of the office in the North Central Judicial District.  There were no filings received suggesting the vacant office be transferred from Minot or the district.

[¶6]	As part of judicial redistricting effective January 1, 2014, the Court created the North Central Judicial District, which is comprised of Burke, Mountrail and Ward Counties.  These counties were formerly in the Northwest Judicial District.  The State Court Administrator’s staff updated the Judicial Officer Weighted Caseload Study to reflect the redistricting, and the North Central Judicial District shows a 1.15 judicial officer shortage.

[¶7] 	Under the criteria of Section 4 of N.D. Sup. Ct. Admin. R. 7.2, the Court has considered all submissions received by the Court and its own administrative records on state-

wide weighted caseload data.

[¶8]	Based on the record before us, this Court determines this office is necessary for effective judicial administration in its present location.

[¶9]	IT IS HEREBY ORDERED, that Judgeship No. 4, with chambers in Minot, in the North Central Judicial District be filled in the manner provided in N.D.C.C. Chapter 27-25.

[¶10]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Carol Ronning Kapsner

Lisa Fair McEvers

Daniel J. Crothers